
	
		I
		111th CONGRESS
		1st Session
		H. R. 2395
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Mr. Engel
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To enable State and local promotion of natural gas,
		  flexible fuel, and high-efficiency motor vehicle fleets.
	
	
		1.Short titleThis Act may be cited as the
			 State and Local Fleet Efficiency
			 Act.
		2.State and local
			 promotion of natural gas, flexible fuel, and high-efficiency motor vehicle
			 fleets
			(a)Definitions
				(1)In
			 generalFor purposes of this section, the term fleet
			 means a group of 20 or more light duty motor vehicles, medium duty motor
			 vehicles, or heavy duty motor vehicles capable of carrying 14 or more
			 passengers, operating primarily in a metropolitan statistical area or
			 consolidated metropolitan statistical area, as established by the Bureau of the
			 Census, with a 2000 population of more than 250,000, that are—
					(A)centrally
			 dispatched, or
					(B)centrally fueled
			 or capable of being centrally fueled and owned, operated, leased, or otherwise
			 controlled by a governmental entity or other person who owns, operates, leases,
			 or otherwise controls 50 or more such vehicles, by any person who controls such
			 person, by any person controlled by such person, and by any person under common
			 control with such person.
					(2)Excluded
			 vehiclesSuch term does not include—
					(A)motor vehicles
			 held for lease or rental to the general public;
					(B)motor vehicles
			 held for sale by motor vehicle dealers, including demonstration motor
			 vehicles;
					(C)motor vehicles
			 used for motor vehicle manufacturer product evaluations or tests;
					(D)law enforcement
			 motor vehicles;
					(E)emergency motor
			 vehicles; or
					(F)motor vehicles
			 acquired and used for military purposes that the Secretary of Defense has
			 certified to the Secretary must be exempt for national security reasons.
					(3)Purchase
			 requirementFor purposes of this section, a purchase requirement
			 is a State or local legal requirement applying to the acquisition of fleet
			 vehicles. Such requirements may specify that when a fleet owner or operator
			 acquires a new fleet vehicle, such owner or operator may acquire only new fleet
			 vehicles that—
					(A)utilize natural
			 gas as a fuel,
					(B)are flexible fuel
			 vehicles, meaning vehicles that have been warranted by their manufacturer to
			 operate on gasoline, E85, and M85, or
					(C)meet a technology
			 or performance-based characteristic that is commercially available.
					(b)State and local
			 fleet requirementsNothing in this Act or in any other provision
			 of law shall be construed to limit the authority of any State or local
			 government to establish purchase requirements applicable to fleets operating
			 primarily within the jurisdiction of the State or local government if such
			 requirements are intended to further any policy regarding climate change, the
			 control of air pollution, energy independence, or local economic benefits. No
			 such State or local requirement shall be considered to be an undue burden on
			 interstate commerce. A fleet operating in more than one jurisdiction in any
			 calendar year shall be treated as operating primarily in the jurisdiction in
			 which the largest number of vehicle miles were traveled by vehicles in the
			 fleet in the 5-calendar-year period immediately preceding such calendar
			 year.
			(c)SavingsNothing
			 in this section shall be construed as granting additional authority to State or
			 local governments to establish requirements upon the manufacturers of
			 automobiles.
			
